Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 07/28/2022 has been entered. Claims 78-83, 86, 89-97, and 100-101 are pending and under consideration... 

Withdrawn Objections and/or Rejections
The rejections of claims 84-85, 87-88, and 98-99 set forth in the previous office action mailed on 04/01/2022 are made moot by cancellation of the claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 78-83, 86, and 89-97 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 04/01/2022.

Applicant argues that independent claim 78 has been amended to recite that the sensor cell is a fungal cell, the analyte is a peptide analyte and that the reporter is a non-laboratory reporter and that the "peptide analyte is a ligand for the fungal non-native GPCR." Applicant argues that the disclosure of the present application provides suitable written support for the amended claims. 

Applicant’s argument has been fully considered but is not deemed to be persuasive. With respect to the non-laboratory reporter, the specification states “a non-laboratory reporter” means a reporter that can be detected by the naked eye, and/or whose detection does not require instrumentation” (page 31, the first paragraph). The specification further states that non-laboratory reporters include, but are not limited to, enzymes in the biosynthetic pathways of pigments (biosynthesized pigments that absorb in the visible light spectrum, also referred to as "biosynthesized visible-light pigments"), electrochemical, and reporters which constitute release of one or more therapeutic molecule (page 31, the first paragraph). However, some reporters, such as a fluorescent molecule taught by US 6,692,696 B1 ((column 17, line 66), may be detected by a naked eye as well as by an instrument. Thus, the instant application does not provide sufficient description for the genus of non-laboratory reporters as compared with the genus of laboratory reporters. Therefore, the rejection is maintained. 

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claims 78-83, 86, 89-97, and 100-101 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Applicant's amendment necessitated the new ground(s) of rejection.

Claim 78 is indefinite because it recites “wherein the reporter is a non-laboratory reporter”, which does not particularly point out and distinctly claim the subject matter. Moreover, it is unclear what the difference between a non-laboratory reporter and a laboratory difference is. The specification refers “a non-laboratory reporter” to a reporter that can be detected by the naked eye, and/or whose detection does not require instrumentation”. However, some reporters, such as a fluorescent molecule taught by US 6,692,696 B1 ((column 17, line 66), may be detected by a naked eye as well as by an instrument. Claims 79-83, 86, 89-97, and 100-101 are rejected as dependent claims from claim 78. 

Claim Rejections under 35 USC § 102 (a)(1)

(i). The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(ii).  Claims 78-82, 86, and 95 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 6,692,696 B1 (Date of patent: Feb. 17, 2004). The basis for the rejection is set forth in the previous office action mailed on 04/01/2022. 

Applicant argues that claim 78 has been amended to incorporate the limitation of claim 98 by reciting "reporter is a non-laboratory reporter." which is not rejected under the instant rejection. This is not persuasive for the following reasons. Claim 98 is rejected in the previous office action for being indefiniteness. In view of Applicant’s argument, “a non-laboratory reporter" means a reporter that can be detected by the naked eye, claim 78 is rejected because US 6,692,696 B1 teaches a reporter of fluorescence, which is detectable by a naked eye (column 17, line 66).

(iii). Claims 78-82, 86, 89--92, and 94 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 10,690,661 B2 (Date of Patent: Jun. 23, 2020; early filing date: Jul. 11, 2014). The basis for the rejection is set forth in the previous office action mailed on 04/01/2022.

Applicant argues that claim 78 has been amended to incorporate the limitation of claim 98 by reciting "reporter is a non-laboratory reporter." which is not rejected under the instant rejection. This is not persuasive for the following reasons. Claim 98 is rejected in the previous office action for being indefiniteness. In view of Applicant’s argument, “a non-laboratory reporter" means a reporter that can be detected by the naked eye, claim 78 is rejected because US 10,690,661 B1 teaches a reporter, such as a beta lactamases, CAT, and SEAP (column 6, 1st paragraph), which is detectable by a naked eye (column 17, line 66).


Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 93 and 96-97 are rejected under 35 U.S.C. 103(a) as being unpatentable over either US 6,692,696 B1 (Date of patent: Feb. 17, 2004) or US 10,690,661 B2 in view of US 2005153812 A1 and WO 8910967A.

US 6,692,696 B1 teaches a sensor cell as applied to claims 78-82, 86, and 95 above. US 10,690,661 B2 teaches a sensor cell as applied to claims 78-82, 86, 89--92, and 94 above.

Neither US 6,692,696 B1 nor US 10,690,661 B2 teach explicitly the peptide comprising the amino acid sequence of SEQ ID NO: 5 recited in claim 93 or the peptide derived from vibrio cholerae comprising the amino acid sequence of SEQ ID NO: 27 as recited in claim 97.

US 2005153812 A1 teaches an alpha mating pheromone comprising the amino acid sequence of SEQ ID NO: 5 (see Sequence Alignment A in the previous office action mailed on 04/01/2022).

WO 8910967A teaches a CTP3 epitope of the Cholera toxin B subunit comprising the amino acid sequence of SEQ ID NO: 27 (see Sequence Alignment B in the previous office action mailed on 04/01/2022).

It would have been obvious for one skilled in the art to use the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to detect the alpha mating pheromone comprising the amino acid sequence of SEQ ID NO: 5 taught by US 2005153812 A1 or the CTP3 epitope of the Cholera toxin B subunit comprising the amino acid sequence of SEQ ID NO: 27 with a reasonable expectation of success. One would have been motivated to do so because US 6,692,696 B1 and US 10,690,661 B2 teach the application of a sensor cell comprising a non-native GPCR in detection a mating pheromone or an analyte derived from bacteria. 

Response to Applicant’s argument
Applicant argues that claim 78 has been amended to incorporate the limitation of claim 98 by reciting "reporter is a non-laboratory reporter." which is not rejected under the instant rejection. This is not persuasive for the following reasons. Claim 98 is rejected in the previous office action for being indefiniteness. In view of Applicant’s argument, “a non-laboratory reporter" means a reporter that can be detected by the naked eye, claim 78 is rejected because US 6,692,696 B1 teaches a reporter of fluorescence, which is detectable by a naked eye (column 17, line 66) and because US 10,690,661 B1 teaches a reporter, such as a beta lactamases, CAT, and SEAP (column 6, 1st paragraph), which is detectable by a naked eye (column 17, line 66).
(iii). Claims 100 and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over either US 6,692,696 B1 (Date of patent: Feb. 17, 2004) or US 10,690,661 B2 in view of Wingler et al. (PNAS 108 (37):15135–15140, 2011). 

US 6,692,696 B1 teaches a sensor cell as applied to claims 78-82, 86, and 95 above. US 10,690,661 B2 teaches a sensor cell as applied to claims 78-82, 86, 89--92, and 94 above.

Neither US 6,692,696 B1 nor US 10,690,661 B2 teach explicitly that the reporter is a biosynthesized visible-light pigment, such as lycopene.

Wingler et al. teach construction of libraries of biosynthetic pathways via reiterative recombination. Wingler et al. teach a yeast strain capable of producing the isoprenoid pigment lycopene (Fig. 3A; page 15136, right column, last paragraph). 

It would have been obvious for one skilled in the art to modify the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to use the yeast strain capable of producing the isoprenoid pigment lycopene taught by Wingler et al. with a reasonable expectation of success. One would have been motivated to do so because the isoprenoid pigment lycopene produced by the yeast strain can serve as a reporter and can be detected easily by the naked eye.

Response to Applicant’s argument
Applicant argues the following: one would not have been motivated to combine the disclosures of Alberte and Wingler to arrive at the claimed subject and Alberte specifically teaches away from the claimed subject matter. Wingler, at most, discloses the use of reiterative recombination for generating multigene pathways, such as the lycopene synthesis pathway, in cell. Wingler does not disclose nor suggest the use of such multigene pathways as a reporter for GPCR activation by a target ligand. Alberte discloses the use of a Ca++ binding fluorophore as the reporter of a biosensor cell.  Alberte discloses that the use of a Ca++ binding fluorophore allows for rapid response time in contrast to systems that use reporters generated by gene expression. Alberte specifically states that because such "systems require gene expression in response to the presence of a target ligand to report the presence of the ligand, they do not possess rapid response times generally 15-30 minutes for a detectable response and 60 minutes for maximal light production." 

Applicant argues that one would not have been motivated to combine the disclosures of Tyo and Wingler to arrive at the claimed subject with a reasonable expectation of success. Tyo discloses a yeast biosensor cell that uses a fluorescent protein or an enzyme as a reporter that is indicative of analyte binding to a receptor of the biosensor cell. Tyo does not disclose nor suggest that a non-laboratory reporter can be used in its biosensor cells. Applicant argues that Wingler does not disclose nor suggest that the lycopene synthesis pathway can be used as a reporter in a biosensor cell. In particular, Wingler does not disclose nor suggest that the lycopene synthesis pathway can be coupled to a GPCR signaling cascade to function as a reporter. 
Applicant’s argument has been fully considered but is not deemed to be persuasive. Wingler et al. teach construction of libraries of biosynthetic pathways via reiterative recombination and Wingler et al. teach a yeast strain capable of producing the isoprenoid pigment lycopene (Fig. 3A; page 15136, right column, last paragraph). It would have been obvious for one skilled in the art to modify the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to use the yeast strain capable of producing the isoprenoid pigment lycopene taught by Wingler et al. with a reasonable expectation of success. One would have been motivated to do so because the isoprenoid pigment lycopene produced by the yeast strain can serve as a reporter and can be detected easily.

(iv). Claim 83 is rejected under 35 U.S.C. 103(a) as being unpatentable over either US 6,692,696 B1 (Date of patent: Feb. 17, 2004) or US 10,690,661 B2 in view of WO9735985 A1.

US 6,692,696 B1 teaches a sensor cell as applied to claims 78-82, 86, and 95 above. US 10,690,661 B2 teaches a sensor cell as applied to claims 78-82, 86, 89--92, and 94 above.

Neither US 6,692,696 B1 nor US 10,690,661 B2 teach explicitly that the non-native GPCR receptor comprises the amino acid sequence of SEQ ID NO: 50.

WO9735985 A1 teaches a Saccharomyces cerevisiae alpha mating factor receptor Ste2 comprising the amino acid sequence of SEQ ID NO: 50 (see sequence alignment below). WO9735985 A1 teaches that cells presenting the GPCR on their surfaces allow detection of molecules in the extracellular environment and are useful as biosensors with potential applications in diagnostics and environmental and on-line process monitoring (Example 1; pages 18-20).

It would have been obvious for one skilled in the art to modify the sensor cell taught by either US 6,692,696 B1 or US 10,690,661 B2 to make a sensor cell comprising Saccharomyces cerevisiae alpha mating factor receptor Ste2 comprising the amino acid sequence of SEQ ID NO: 50 with a reasonable expectation of success. One would have been motivated to do so because cells comprising the GPCR on their surfaces are useful as biosensors as taught by WO9735985 A1 above.

Response to Applicant’s argument
Applicant argues that that claim 78 has been amended to incorporate the limitation of claim 98 by reciting "reporter is a non-laboratory reporter". Applicant argues that none of the cited references discloses or suggests a non-laboratory reporter. This is not persuasive because US 6,692,696 B1 teaches a reporter of fluorescence, which is detectable by a naked eye (column 17, line 66) and US 10,690,661 B1 teaches a reporter, such as a beta lactamases, CAT, and SEAP (column 6, 1st paragraph), which is detectable by a naked eye (column 17, line 66).

Conclusion
No claims are allowed.

Advisory Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
August 8, 2022